Citation Nr: 0407710	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  00-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
(SMC) based on the need for the regular aid and attendance of 
another person, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Bettey B. Walker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had verified active military service from January 
1974 to November 1977; another 8 years, 2 months, and 21 days 
of prior active service has not been verified.  He died in 
February 2000.  The appellant is his widow.

This appeal arises from an April 2000 rating decision in 
which the RO denied the benefits sought on appeal.  A notice 
of disagreement was received in August 2000 and a statement 
of the case was issued in September 2000.  In October 2000, 
the appellant timely perfected an appeal of that denial with 
the Board of Veterans' Appeals (Board).  

In February 2001, the appellant testified during a hearing 
before the undersigned at the RO.  At that time, the 
appellant submitted additional evidence, accompanied by a 
signed waiver of Regional Office jurisdiction.  During the 
hearing, a 30-day abeyance period was granted to afford the 
appellant's attorney the opportunity to review the claims 
file, and to submit additional argument on the appellant's 
behalf.  On March 12, 2001, the appellant's attorney filed 
with the RO numerous documents, labeled as Exhibits A through 
F.  These documents subsequently were forwarded to the Board.  

In August 2001, the Board remanded the matter on appeal to 
the RO for additional development.  As the RO accomplished 
the requested action, but continued the denial of the claims, 
the matter has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Effective September 27, 1982, the veteran was awarded a 
100 percent disability evaluation for progressive familial 
ataxia with loss of use of both lower extremities.

3.  Effective April 11, 1990, the veteran was found to be 
entitled to special monthly compensation benefits based on 
the need for the regular aid and attendance of another person 
under 38 U.S.C.A. § 1114(r)(1).  At this time, the veteran 
was service connected for loss of use of both lower 
extremities due to progressive familial ataxia, found 100 
percent disabling; loss of use of both upper extremities due 
to progressive familial ataxia, found 100 percent disabling; 
and slurring of speech due to  progressive familial ataxia, 
evaluated as 10 percent disabling.  

4.  On February 20, 1996, the veteran filed a claim for aid 
and attendance benefits in the form of an examination report 
that indicted the severe nature and extent of the veteran's 
service connected disorders.  At this time, the doctor stated 
the veteran was unable to walk, could not dress or shave 
himself, and the veteran's spouse was "unable to meet his 
needs."

5.  In March 1996, the RO sent the veteran a development 
letter stating that he was already in receipt of special 
monthly compensation and that if he were claiming a higher 
level of aid and attendance he would need to submit a 
statement from the licensed health care profession providing 
or supervising the skilled care service.  

6.  In November 1999, the veteran submitted an examination 
report from a nursing home physician.  The physician noted 
that the veteran was totally bedridden, was not competent, 
could not dress, undress or walk unassisted; that the veteran 
could not attend to the wants of nature or keep himself 
clean; that he was not able to leave the home for short 
distances unattended, was unable to walk, and was permanently 
confined to his immediate area; and that he was not 
considered able to protect himself in his daily environment.  
The examiner also noted that the veteran was bowel and 
bladder incontinent.  The examiner concluded that the veteran 
needed assistance with feeding and all activities of daily 
living.  

7.  In a December 16, 1999 letter, the RO reiterated that the 
veteran was already receiving special monthly compensation 
due to the need of regular aid and attendance, but noted that 
he may be entitled to receive a higher monthly allowance for 
his aid and attendance if the medical evidence demonstrated a 
higher level of care was required.  

8.  The veteran died on February [redacted], 2000, before his claim 
was adjudicated.  

9.  From February [redacted], 1998 to February [redacted], 2000, the veteran, 
in addition to the need for regular aid and attendance and 
meeting the requirements of 38 U.S.C.A. § 1114(r)(1), was in 
need of personal health care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health care professional.  


CONCLUSION OF LAW

For accrued benefits purposes, from February [redacted], 1998 to 
February [redacted], 2000, the criteria for an increased rate of SMC 
at the level of 38 U.S.C.A. § 1114(r)(2) were met.  38 
U.S.C.A. §§ 1114, 5121 (West 2002); 38 C.F.R. §§ 3.350(e)(2)-
(h)(1), 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the issue on appeal, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.  

II.  Analysis of the Accrued Benefits Claim

The appellant contends that the veteran's service-connected 
disabilities prior to his death warranted a higher rate of 
SMC.  When a veteran has a claim pending at the time of his 
death, as in this case, his surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of his death, and which were due and unpaid for a period 
not to exceed two years, based on existing ratings or 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See also Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  The appellant's claim 
for recovery of accrued benefits is derivative of the claim 
of entitlement to service connection for the cause of the 
veteran's death that belonged to the veteran's surviving 
spouse and was pending at the time of her death.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994).  For the 
appellant's accrued benefits claim to be granted, it must 
appear from the evidence that the underlying claim (the 
surviving spouse's claim) should have been granted prior to 
the veteran's death.

In this case, effective September 27, 1982, the veteran was 
awarded a 100 percent disability evaluation for progressive 
familial ataxia with loss of use of both lower extremities.  
Within a June 1990 rating action, effective April 11, 1990, 
the veteran was found entitled to special monthly 
compensation benefits based on the need for the regular aid 
and attendance of another person under 38 U.S.C.A. § 
1114(r)(1), the second highest possible SMC rate.  At this 
time, the veteran was service connected for loss of use of 
both lower extremities due to progressive familial ataxia, 
found 100 percent disabling; loss of use of both upper 
extremities due to progressive familial ataxia, found 100 
percent disabling; and slurring of speech due to  progressive 
familial ataxia, evaluated as 10 percent disabling.  

On February 20, 1996, the veteran filed a claim for aid and 
attendance benefits in the form of a medical report from a 
health care provider.  At this time, the nature and extent of 
the veteran's condition was described in detail.  The doctor 
stated the veteran was unable to walk, could not dress or 
shave himself, and the veteran's spouse, the appellant, was 
"unable to meet his needs."   Many other difficulties, 
which appear directly associated with the veteran's service 
connected progressive familial ataxia, were noted at this 
time. 

In March 1996, the RO sent the veteran a development letter 
stating that he was already in receipt of special monthly 
compensation and that if he were claiming a higher level of 
aid and attendance he would need to submit a statement from 
the licensed health care profession providing or supervising 
the skilled care service.  The statement should indicate the 
nature, extent and frequency of services provided as well as 
the conditions, which cause the need for this care.  This 
letter was sent to the veteran's last address of record.

In November 1999, the veteran submitted an examination report 
from a nursing home physician.  The physician noted that the 
veteran was totally bedridden, was not competent, could not 
dress, undress or walk unassisted; that the veteran could not 
attend to the wants of nature or keep himself clean; that he 
was not able to leave the home for short distances 
unattended, was unable to walk, and was permanently confined 
to his immediate area; and that he was not considered able to 
protect himself in his daily environment.  The examiner also 
noted that the veteran was bowel and bladder incontinent.  
The examiner concluded that the veteran needed assistance 
with feeding and all activities of daily living.  The RO 
construed the statement as a second application for aid and 
attendance.  

In a December 16, 1999 letter, the RO reiterated that the 
veteran was already receiving special monthly compensation 
due to the need of regular aid and attendance, but noted that 
he may be entitled to receive a higher monthly allowance for 
his aid and attendance if the medical evidence demonstrated a 
higher level of care was required.  The veteran was again 
asked to submit a statement from a licensed health care 
professional providing or supervising the skilled health care 
regarding the nature, extent and frequency of services 
provided as well as the conditions, which cause the need for 
this care.  This evidence was to be received in the office 
within 60 days from the date of the letter.  This letter was 
sent to the veteran at the Georgia War Veterans Nursing Home, 
where he was then a patient.  

The veteran died on February [redacted], 2000, before his claim was 
adjudicated.  

The appellant filed an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits in 
March 2000.   

The first issue the Board must address is what evidence the 
appellant can and cannot use in support of her appeal.  The 
evidence that may be considered in conjunction with an 
accrued benefits claim is restricted by its derivative 
nature. "[A]ccrued benefits" are "periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions or 
those based on evidence in the file at date of death. . . ." 
38 U.S.C.A. § 5121(a); see 38 C.F.R. § 3.1000(a).  Therefore, 
the general rule is that is that evidence other than 
"existing ratings or decisions" or evidence "in the file at 
date of death" may not be considered in the adjudication of a 
claim for accrued benefits.  See Jones v. Brown, 8 Vet. App. 
558 (1996), overruled on other grounds, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

Exceptions to this general rule exist, however.  Under 38 
U.S.C.A. § 5121(c); a person claiming accrued benefits must 
be afforded an opportunity to submit "evidence necessary to 
complete the application."  38 U.S.C.A. § 5121(c).  The 
regulation implementing this section authorizes only the 
submission of a death certificate after the date of death.  
38 C.F.R. § 3.1000(d)(4).  The General Counsel of VA observed 
in comments in a Precedent Opinion that the items referred to 
in these provisions are data supporting the accrued benefits 
application itself, not the claim that the veteran or other 
deceased payee had for the underlying benefit.  VAOPGCPREC 6- 
93 (August 9, 1993).  In Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993), however, the U.S. Court of Appeals for 
Veterans Claims (Court), held that service department and 
certain VA medical records, to include reports of autopsies 
made on the date of death, pertinent to the claim that a 
veteran had at the time of his death were relevant to the 
accrued benefits claim because constructively of record on 
the date of death albeit physically absent from the claims 
file.  In dicta, the Court appeared also to suggest that 
38 U.S.C.A. § 5121 was ambiguous and therefore, VA could 
decide to accept under 38 U.S.C.A. § 5121(c) other kinds of 
post-date-of-death evidence pertinent to the underlying 
benefits claim.  Hayes, 4 Vet. App. at 360.  In comments in 
Precedent Opinion 6-93, however, referring to the Hayes 
decision, the General Counsel of VA rejected that 
proposition.  The General Counsel stated that there is no 
authority for introducing into the record of an accrued 
benefits claim "post-date-of-death evidence" "relating to the 
decedent's underlying benefit entitlement." VAOPGCPREC 6-93 
(August 9, 1993) (citing Conary v. Derwinski, 3 Vet. App. 109 
(1992) (per curiam)).  Precedent opinions of the chief legal 
officer of VA are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002).  However, the General Counsel of VA has 
not stated in any holding that post-date-of-death evidence 
relating to the deceased payee's underlying entitlement to 
benefits may never be considered in the adjudication of an 
accrued benefits claim.  Likewise, no judicial decision holds 
that post-date-of death evidence relating to the deceased 
payee's underlying entitlement to benefits other than the 
evidence cited in the holding in the Hayes decision may be 
considered in the adjudication of an accrued benefits claim.  

In Hayes, the Court held that certain types of records should 
be considered in evaluating a deceased payee's entitlement to 
VA benefits for the purpose of adjudicating a related claim 
for accrued benefits even though the records were not present 
in the claims file at the time of the payee's death.  It is 
clear that the Court restricted its holding to records dated 
before or on the date of the payee's death.  The Court cited: 
service department records; reports of VA hospitalization; 
reports of treatment or examinations in VA medical centers; 
reports of hospitalization, treatment, or examinations 
authorized by VA; and reports of autopsy made by VA on the 
date of death.  Hayes, 4 Vet. App. at 360.  See also Green v. 
Brown, 10 Vet. App. 111, 118 (1997).  In suggesting that such 
documents were constructively part of the record of the 
claim, the Court followed the principle it had enunciated in 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam 
order).  The Court also held in Hayes that under 38 C.F.R. § 
3.327(b)(1), certain private hospital reports could be deemed 
VA examinations.  Id.  The regulation with which the Court 
was concerned in Hayes, 38 C.F.R. § 3.327(b)(1) (1992), was 
no longer in effect when in the instant case, VA received the 
application for the surviving spouse's claim of entitlement 
to service connection for the cause of the veteran's death 
and accrued benefits in March 2000.  Notwithstanding, the 
Board does consider Hayes controlling in terms of what 
evidence the appellant can and cannot use in support of her 
appeal.  

In the April 2000 rating decision on appeal, the RO 
determined that no accrued benefits were payable.  The RO 
explained that, while a claim for a higher level of special 
monthly compensation was pending at that time of death, the 
veteran had not responded to the request for medical evidence 
per letter dated December 16, 1999.  The RO determined that 
there was no evidence on file at the time of death to 
establish any higher evaluation for consideration for accrued 
payment.  

The Board acknowledges that a failure to provide information 
necessary to adjudicate a claim provides a basis for VA to 
find the claim abandoned.  See 38 C.F.R. § 3.158.  In this 
case, however, the RO had some medical evidence of record 
upon which to adjudicate the claim-specifically, the claim 
of February 20, 1996, in which a doctor stated the veteran 
was unable to walk, could not dress or shave himself, and 
that the veteran's spouse was "unable to meet his needs."  
The RO also had the physician's report submitted by the 
veteran in November 1999 (construed by the RO as a second 
claim for a higher rate of special monthly compensation 
benefits).  

In March 2001, the appellant's attorney filed with the RO 
numerous documents, labeled as exhibits A through F.  The 
Board cannot consider all of these exhibits in the 
adjudication of this claim, for reasons noted above.  
However, the Board also has VA treatment records (which can 
be considered as constructively of record, under Hayes, even 
though they were not physically within the veteran's claims 
file prior to his death) from February [redacted], 1998 and February 
[redacted], 2000.  These records show the severe nature of the 
veteran's service connected disorders and the need of the 
appellant for help in caring for the veteran.  For example, 
within an August 1998 VA medical report, the spouse states to 
the veteran's primary caregiver social worker that she could 
no longer provide his level of care at home.  This statement 
is support by competent medical evidence at this time, noting 
the veteran's many problems. 

Generally, claims for special monthly compensation (SMC) are 
governed by the provisions set forth at 38 U.S.C.A. § 1114(k) 
through (s) (West 2002), and 38 C.F.R. §§ 3.350 and 3.352 
(2003).  The veteran from February [redacted], 1998 and February [redacted], 
2000 was found to be entitled to SMC benefits based on the 
need for the regular aid and attendance of another person 
under 38 U.S.C.A. § 1114(r)(1).  Entitlement at the "r-1" 
rate is predicated on the following:  The veteran is entitled 
to receive compensation at 38 U.S.C.A. § 1114(o), or at the 
maximum rate pursuant to 38 U.S.C.A. § 1114(p), or at the 
intermediate rate between 38 U.S.C.A. § 1114 (n) and (o) and 
at a rate authorized under subsection (k), and he is in need 
of regular aid and attendance, pursuant to 38 C.F.R. 
§ 3.352(a).

Entitlement to SMC at the "r-2" rate, the highest possible 
SMC rate, is in order where the requirements for SMC at the 
"r-1" rate have been met (as in this case) and where in 
addition to being in need of the regular aid and attendance 
(as contemplated by 38 U.S.C.A. § 1114 (r)(1)), the veteran 
is in need of a higher level of care.  The need for a 
"higher level of care" is considered to be the need for 
personal health care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health care professional.  Personal 
health care services include (but are not limited to) such 
services as physical therapy, administration of injections, 
placement of in-dwelling catheters, and the changing of 
sterile dressings, or like functions which require 
professional health care training or the regular supervision 
of a trained health care professional to perform.  A licensed 
health care professional includes (but is not limited to) a 
doctor of medicine or osteopathy, a registered nurse, a 
licensed practical nurse, or a physical therapist.  38 C.F.R. 
§ 3.352(b)(2).

In this case, based solely by the evidence the Board may 
consider under the Court's decision in Hayes, the Board finds 
evidence that during this time period the need for personal 
health care services provided on a daily basis in the 
veteran's 
home by a person who is licensed to provide such services or 
who provides such services under the regular supervision of a 
licensed health care professional was warranted.  This is 
indicated within the February 1996 claim, in which a doctor 
notes that the veteran's spouse was "unable to meet his 
needs", the VA medical records at this time, and the 
November 1999 medical report, in which it is found by a 
health care provider that the veteran could not attend to the 
wants of nature or keep himself clean, that he was not able 
to leave the home for short distances unattended, that he was 
unable to walk, was permanently confined to his immediate 
area, and that he was not considered able to protect himself 
in his daily environment.  The examiner also noted that the 
veteran was bowel and bladder incontinent.  The examiner 
concluded that the veteran needed assistance with feeding and 
all activities of daily living.  Such medical evidence 
supports this claim.       

With regard to the timing of the claim, the Board 
acknowledges that a failure to provide information necessary 
to adjudicate a claim provides a basis for VA to find the 
claim abandoned under 38 C.F.R. § 3.158.  The Board notes 
that in this case, in March 1996, the RO sent the veteran a 
development letter stating that he was already in receipt of 
special monthly compensation and that if he were claiming a 
higher level of aid and attendance he would need to submit a 
statement from the licensed health care profession providing 
or supervising the skilled care service.  Even so, in this 
letter the RO appears to be requesting information from the 
veteran in March 1996 that he has already submitted within 
his February 1996 claim, in which a doctor notes the 
veteran's difficulties in detail.  In February 1996, the 
doctor stated the veteran was unable to walk, could not dress 
or shave himself, and the veteran's spouse, the appellant, 
was "unable to meet his needs."

The Board finds that in connection with the February 1996 
claim, the veteran provided the evidence requested by the RO 
in March 1996.  Thus, any failure to respond to the RO's 
March 1996 letter, even without considering the veteran's 
condition at that time, cannot be considered a basis to find 
the claim "abandoned" under 38 C.F.R. § 3.158.  
Consequently, the Board need not consider the issue of 
whether the appellant did not receive notice of these letters 
(as contended) or the question of whether the veteran could 
have responded to the RO's request for information due to his 
medical condition at that time. 

Based on the above, the November 1999 medical report was not 
a "second claim" but additional evidence in a pending 
claim.  As a result, the Board finds a pending claim existed 
for at least two years prior to the veteran's death.  For 
reasons noted above, by law, the accrued benefits period may 
not exceed two years under 38 U.S.C.A. § 5121 and 38 C.F.R. § 
3.1000.

As the Board is awarding the highest possible SMC rate from 
February [redacted], 1998 to February [redacted], 2000, and as the appellant 
has been provided the maximum accrued benefits possible, any 
failure by the RO in providing VCAA or in not performing any 
action requested by the Board in August 2001 is now 
inconsequential. 




ORDER

A higher rate of special monthly compensation based on the 
need for regular aid and attendance, at the rate under 38 
U.S.C.A. § 1114(r)(2), from February [redacted], 1998 to February [redacted], 
2000, for accrued benefits purposes, is granted, subject to 
the pertinent legal authority governing the payment of VA 
monetary benefits.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



